DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 16 November 2021 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Regarding claims 1-5 and 11-17, the claims recite the equation, 
    PNG
    media_image1.png
    30
    331
    media_image1.png
    Greyscale
. However, the claims do not explain or 
b.	Regarding claims 5, the claim does not explain or describe what (x0, y0), (xi, yi), and (xj,yj) stand for, which makes the claim unclear and confusion. It is required for the applicant to fix this issue.
c.	Regarding claims 13, the claim does not explain or describe what (~xi, ~yi), and (xj,yj) stand for, which makes the claim unclear and confusion. It is required for the applicant to fix this issue.
d.	Regarding claims 17, the claim does not explain or describe what A(f), (x0, y0), (xi, yi), and (xj,yj) stand for, which makes the claim unclear and confusion. It is required for the applicant to fix this issue.

Conclusion
Following is a list of the references pertinent to the claimed invention:
Ganesan et al. (US 2017/0188823 A1): An improved eye tracker system and methods for detecting eye parameters including eye movement using a pupil center, pupil diameter (i.e., dilation), blink duration, and blink frequency, which may be used to determine a variety of physiological and psychological conditions. The eye tracker system and methods operates at a ten-fold reduction in power usage as compared to current system and methods. Furthermore, eye tracker system and methods allows for a more optimal use in variable light situations such as in the outdoors and does not require active calibration by the user.
Ferrer et al. (US 2019/0197670 A1): In one embodiment, a computing system may access a training image and a reference image of a person and an incomplete image. A generate may generate an in-painted image based on the incomplete image, and a discriminator may be used to determine whether each of the in-painted image, the training image, and the reference image is likely generated by the generator. The system may compute losses based on the determinations and update the discriminator accordingly. Using the updated discriminator, the system may determine whether a second in-painted image generated by the generator is likely generated by the generator. The system may compute a loss based on the determination and update the generator accordingly. Once training is complete, the generator may be used to generate a modified version of a given image, such as making the eyes of a person appear open even if they were closed in the input image. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664